WALLACE, JUDGE:
On November 7, 1979, the claimant’s daughter, Helen Lilly, was operating her mother’s 1972 Chevrolet Impala from her home in MacArthur to Sophia. She was accompanied by her sister, Bobbie Lilly. The claimant was not present in the automobile. As they neared Sophia, apparently on a straight stretch of road, they observed a dump truck owned by respondent approaching them from the opposite direction. Helen Lilly testified that she was able to identify the ownership of the truck because “it was written on it - ‘Department of Highways’.” She further testified that she was traveling at a speed of about 20-25 miles per hour, and that the speed of the truck was about 30-35 miles per hour. As the vehicles neared each other, she observed that respondent’s truck was fully loaded with large stones or rocks, and that the rocks were falling from the rear of the truck. She slowed down, but as the dump truck passed her, rocks were thrown all over her mother’s car. Damaged, among other things, were one of the headlights, the front bumper, and the grill. An estimate from Hall Chevrolet of Sophia was introduced into evidence reflecting estimated costs of repairs in the amount of $573.94.
The respondent did not present any evidence in defense of this claim; we therefore accept the fact that the dump truck was owned by the respondent and that the damage to the claimant’s car occurred in the manner described by claimant’s daughters. The Court is of the opinion that the dump truck was apparently overloaded and was being driven at an unreasonable rate of speed under the circumstances. Such conduct on the part of the respondent constituted negligence which proximately resulted in the damage to claimant’s automobile. Thus, an award in the amount of $573.94 is hereby made in favor of the claimant.
Award of $573.94.